DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on Arguments/Remarks and Amendments filed 01/20/2021.
Claims 1, 7, 11, 16, and 17 have been amended and claims 9, 10, 19, and 20 have been canceled have been newly added according to Amendments filed on 01/20/2021. 
Claims 1, 2, 4-8, 11, 12, and 14-18 are presented for examination.


Allowable Subject Matter
Claims 1, 2, 4-8, 11, 12, and 14-18 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 10 and 20 were rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement in a Non-Final Rejection filed on 12/08/2020. The claims are allowable over the 35 U.S.C. § 112(a) rejection. An Applicant-Initiated Interview was held on 01/19/2021 with proposed amendments submitted with the agenda. Examiner agreed during the Interview held on 01/19/2021 that the proposed amendments would absolve the claims from the 35 U.S.C. § 112(a) rejection. The proposed claims have been officially filed with the Amendments filed on 01/20/2021 and therefore, the 35 U.S.C. § 112(a) rejection has been withdrawn.
Claims 1, 2, 4-12, and 14-20 were rejected under 35 U.S.C. § 101 as being directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more in a Non-Final Rejection filed on 12/08/2020:
The Applicant has provided the following persuasive arguments in Arguments/Remarks and Amendments filed on 01/20/2021. The Applicant asserts “To the contrary, the claims do not recite, describe, or otherwise set forth such abstract ideas. Instead, the claims recite a computer-implemented method for addressing unique technical challenges existing in the field of procurement management applications. In situations where a digital document including a payment request and a time-limited optional offer corresponding to the payment request is provided to a recipient without authority to act on the digital document, the claims describe a method of determining the identify of another recipient that is authorized to act on the digital document, in part by, providing an ordered approval chain list to the recipient, which comprises a plurality of destination accounts ordered based on a likelihood of being authorized to act upon a digital electronic document. The claims further recite the steps of evaluating, prior to sending the digital document to another recipient with authority to act on the digital document, whether the time-limited optional offer is still available and, if so, providing the digital document to the recipient. Then, upon acceptance of the time-limited offer by the recipient, generating and storing a copy of the digital electronic document indicating that the time-limited offer was selected.”… “There is ample basis in the record for finding that all claims recite practical applications of computing. In situations where a digital document including a payment request and a time-limited optional offer corresponding to the payment request is provided to a recipient without authority to act on the digital document, the claims enable computers to determine the identity of another recipient that is authorized to act on the digital document, in part by, providing an ordered approval chain list to the recipient, which comprises a plurality of destination accounts ordered based on a likelihood of being authorized to act upon a digital electronic document. The claims also enable computers to evaluate, prior to sending the digital document to another recipient with authority to act on the digital document, whether the time-
The Examiner would additionally like to note that, according to the Amendment filed on 01/20/2021, the independent claims recite “storing, at the first computer system, an ordered approval chain list comprising a plurality of destination accounts ordered based on a likelihood of being authorized to act upon a digital electronic document, the likelihood being determined based on a number of digital electronic documents received and processed by each of the plurality of destination accounts; and wherein a selection of the first selectable option indicating that the first destination account is not authorized to take the action that is associated with the first digital electronic document causes a second computer system to display, through the procurement management system, the ordered approval chain list comprising the plurality of destination accounts and a request to input a second destination account that is authorized to take the action associated with the first digital electronic document, the second destination account being associated with a second user different from the first user.” The claims recite limitations that are indicative of integration into a practical application. The claims satisfy the Prong 2 consideration because the claims recite an “improvement to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)” (e.g. account authorization) and the claims would be “applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort Vanda Memo. Therefore, claims 1, 2, 4-8, 11, 12, and 14-18 overcome the 35 U.S.C. § 101 rejection.
Claims 1, 2, 4-12, and 14-20 were rejected under 35 U.S.C. § 103(a) as being unpatentable over U.S. Patent 7,676,407 to Van in view of U.S. Publication 2012/0116969 to Kumar and in further view of U.S. Publication 2015/0142545 to Ceribelli in a Non-Final Rejection filed on 12/08/2020. The claims are allowable over the 35 U.S.C. § 103(a) rejection:
An Applicant-Initiated Interview was held on 01/19/2021, during the interview the Examiner recommended amending the independent claims to incorporate limitations recited by dependent claims 9 and 10 (and for respective mirrored claims). If these amendments along with the amendments reciting the user selecting the second option associated with the time-limited offer then the claims would overcome the prior cited. Examiner further recommended amending the independent claims to recite the updating of the first digital electronic document to reflect that the second option was selected by the user. 
The Examiner would additionally like to note that, according to the Amendment filed on 01/20/2021, the independent claims recite ““storing, at the first computer system, an ordered approval chain list comprising a plurality of destination accounts ordered based on a likelihood of being authorized to act upon a digital electronic document, the likelihood being determined based on a number of digital electronic documents received and processed by each of the plurality of destination accounts; wherein a selection of the first selectable option indicating that the first destination account is not authorized to take the action that is associated with the first digital electronic document causes a second computer system to display, through the procurement management system, the ordered approval chain list comprising the plurality of destination accounts and a request to input a second destination account that is authorized to take the action associated with the first digital electronic document, the second destination .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Azam Ansari, who can normally be reached on Mon-Fri, 8 am to 4:30 pm at telephone number 571-272-7047.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948.


/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
January 29, 2021